Case 1:18-cv-03432-JMC Document 1-2 Filed 11/07/18 Page 1 of 15

EXHIBIT B
 
Beas open for business.

 
hearing on the fairness of such t
of the Settlement Shares. This A\
of an order by the Court (the

graph-2 herein and the

 
eae - eomnmon: stock for Ck C only. rece

ae volume. Due: to, this, itis s difficult tc to ace

 
Case 1:18- -CVv- 03432- IMC ‘Document 1: 2 Filed! qyo7ie. “Page | 3 oft ae

purchase securitiess <<

 
 
 
bf the Order shall not have t

December 31, 2018)

 
_. Case 1:18-cv-03432

 

 
“delivery: and’ performanci

___- transactions provided in this Agreement have been duly autho

- Tespective entity and that the per

2 gamied or eootrotied by i

's Board of Directors), or'soli

_ | with respect to any-voting secw

 
} taking any: action, which would impec

 
ry a8 against writte

 
fe 400 ‘East Pratt Str
oe Sth Floor
). Baltimore, Maryland’

Tel (410):429-7076

 
"Filed 11/07/18. Page 4

 

 
